Citation Nr: 1453070	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.
 
2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from a February 2002 Department of Veterans Affairs (VA) colonoscopy.
 
3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. Lavan, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1971.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2013, the Veteran testified before a Veterans Law Judge (VLJ).  A February 2014 letter from the Board notified him that the VLJ who conducted his 2013 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  In his response received in March 2014, he indicated that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.

In May 2014, the Board remanded this claim for additional development.  For the reasons set forth below, the claim is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary because the Board's May 2014 remand directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).  

More specifically, regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder, in May 2014, the Board directed the AOJ to allow the Veteran to identify any outstanding private treatment records pertaining to the remanded claims, and then take appropriate measures to request copies of any outstanding private medical treatment records.  Finally, the AOJ was to schedule the Veteran for a VA compensation examination to determine whether the Veteran's claimed psychiatric disorder is related to his military service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Concerning the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from a February 2002 VA colonoscopy, the AOJ was directed to obtain copies of the Veteran's complete VA medical records, including all handwritten reports and signed consent documents for the February 2002 colonoscopy and subsequent February 2002 emergency treatment were sought.  

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the 1151 and service connection claims.  The outcome of his appeal on both issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit additional lay evidence from people who had first-hand knowledge of his in-service and post-service psychiatric symptoms.

2.  Obtain and associate with the claims file any outstanding records pertaining to the Veteran's psychiatric treatment.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Schedule the Veteran for a VA compensation examination to determine the nature and etiology of his diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, to include the statements made by the Veteran and his brother during the February 2013 Board hearing, the examiner should first provide a diagnosis for any psychiatric disability that has existed during the appeal.  Then, for each diagnosed psychiatric disability, opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder is/are causally related to event(s) in service, to include the psychiatric complaints noted therein.

In offering this impression, the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's in-service psychiatric symptoms.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Obtain and associate with the claims file all complete consent forms signed or acknowledged by the Veteran pertaining to the February 2002 colonoscopy at the Philadelphia VA Medical Center and all treatment records pertaining directly to that procedure.  All efforts to obtain these records must be documented in the claims file.

5.  Then, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to compensation benefits under 38 U.S.C.A. § 1151 and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

